DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function (in this instance, the term is “unit”); 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” (in this instance, the term is “which”); and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (the term “unit”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With respect to the claimed “feature quantity information unit and the “judgement unit”, the Figures show these elements as elements 14 and 16, respectively. However, since there is not sufficient structure that adequately defines the “units” as they are merely represented as “black boxes” graphically in Figure 1, possession of the claimed invention is brought into question.

Claim limitation “unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification (written description, drawings, etc.) do not set forth any structure sufficient to render the use of the term clear and definite. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:

(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(b)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

(c)      Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(a)      Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a));

(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), 2nd paragraph, set forth in this Office action.

Claims 7 and 8 are allowed.

It is noted that none of the documents cited adequately describe a feature wherein for each item of a plurality of first test data used in a test for performing safety verification of an AI system, feature volume information containing values for a plurality of feature volumes expected to be used in the AI system is logged for determination of a first set that is any set of values in which the plurality of feature volumes are obtainable that is not included in the plurality of first test data, or of a second set that is any set of values in which the plurality of feature volume are obtainable that is associated with a plurality of correct analysis results to be derived via the AI, in combination with the other claimed features and or limitations as claimed.



References Considered
The following references were considered but were not relied upon for any art rejections:

(1)	Choi et al., WO 2017/217701 discloses a method and device for analyzing safety of software for an electric device, wherein based on machine learning or deep learning technology, an accurate and safe method for safety analysis of electronic software can be provided and the results of the safety analysis of the electronic software can be intuitively recognized by the user and can be immediately utilized for future reference in determining priorities for defect repair of the electronic software.;
	
(2)	KANOKOGI et al., EP 3291035 discloses a plant control device and method wherein operation parameters by which unknown operation conditions which are not set as the simulated dangerous conditions are obtained are determined in the machine learning in some cases, and the board operator finds a problem due to the determined operation parameters in some cases, wherein an operation instruction change button is provided such that the board operator can compensate for deficiencies in the machine learning.;

(3)	CHU et al., CN 109034632 discloses a deep learning risk evaluation method based on anti-sample, belonging to the technical field of computer, wherein the method comprises pre-processing the original sample image xc and using the target deep learning be detected to predict the original sample image xc and so on to realize the safety risk evaluation of the deep learning and the method is capable of effectively evaluating the security risk of the deep learning.;

(4)	ZHOU, CN 110132352 which discloses a monitoring device based on artificial intelligence and multi-sensor, which is capable of monitoring the device to be monitored in real time, predicting possible disaster in advance, so as to reduce the hazard of the accident.;

(5)	ANDO, CN 110488791 which discloses knowledge capability that allows an artificial intelligence obtained for classification such as, for example, the data, performing machine learning, and in addition, sometimes also as destination capability (control capability) is obtained for the object of the action or state control for machine learning, wherein artificial intelligence is often not always can achieve the desired result, and therefore artificial intelligence may not return error or the appropriate output data to make the object to action is not desired, or to make the object state is not desired.;

(6)	KAPINSKI et al., U.S. Patent Application Publication No. 2020/0409359 discloses a system and method for implementing safety-aware artificial intelligence (AI) that can be used for autonomously controlling systems, such as an autonomous vehicle, in a manner that is proven to satisfy given safety constraints.; and

(7)	Schwalb, U.S. Patent No. 11,354,458 which discloses determining a response from a computerized simulation that simulates a driving environment based on an input controlling an ego vehicle object that represents an automated vehicle (AV) in the computerized simulation, wherein a safety quotient is determined based on the response, wherein another response is determined from another computerized simulation based on another input controlling another object., wherein another second safety quotient is determined based on the latter response, wherein a comparison parameter is determined by comparing the safety quotients determined based on the computerized simulation, where the comparison parameter indicates which the inputs are a superior input ,and wherein an artificial intelligence (AI) driver is trained using the comparator parameter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        August 13, 2022
/RDH/